DETAILED ACTION
The instant application having Application No. 16/415,738 filed on May 17, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 13, 2018 (CN 201810772329.8). It is noted, however, that applicant has not filed a certified copy of the CN 201810772329.8 application as required by 37 CFR 1.55.

Drawings
The applicant’s drawings submitted on 5/17/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the perovskite quantum dot" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This could be fixed by changing claim 14 to depend from claim 13 rather than claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Liu et al. USPGPub 20160062463 (hereafter Liu).
Regarding claim 1, Liu teaches “a piezoelectric color filter (Fig. 9A, ZnO nanowires which are both piezoelectric and photoluminescent, see paragraph 58, thus are a piezoelectric color filter), 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  USPGPub 20160062463 (hereafter Liu) as applied to claim 1 above, and further in view of Kim et al. USPGPub 20190113977 (hereafter Kim) and Zhong et al. USPGPub 20180298278 (hereafter Zhong).
Regarding claim 2, Liu teaches “the piezoelectric color filter according to claim 1” but does not explicitly teach “wherein the piezoelectric color filter comprises: 
a matrix of a first piezoelectric material being transparent or translucent; and 
quantum dots distributed in the matrix of the first piezoelectric material.”
Note however, that Liu does teach paragraph 151: “Whilst embodiments of the invention have been described with respect to ZnO nanowires, it would be evident that other materials may be employed that can form similar nanowire patterns… Other piezoelectric materials may include, … perovskite ceramics, … polymers (e.g. polyvinylidene fluoride).” (emphasis added)
Zhong teaches  “a matrix of a first … material (paragraph 9 “polymer matrix”, paragraph 16 “the matrix is composed of polymers, wherein the polymers include at least one of polyvinylidene fluoride (PVDF)”) being transparent or translucent (paragraph 41 “transparent”); and 

Zhong further teaches that perovskite quantum dots in a polymer matrix provide an improved photoluminescent performance (e.g. paragraph 12). 
Kim teaches “a matrix  (paragraph 8 “matrix”) of a first piezoelectric material (paragraph 6: “polyvinylidene fluoride (hereinafter, abbreviated as PVDF) polymer having a relatively high piezoelectricity”) being transparent or translucent (paragraph 8 “excellent transparency”); and 
… (paragraph 11: “piezoelectric ceramic”; paragraph 45 “the piezoelectric ceramic is a perovskite type nano particle”) distributed in the matrix of the first piezoelectric material (see Fig. 2 and paragraph 44).”
Kim further teaches that this composite provides “a touch sensitive device which has an excellent transparency and is easy to be made thin and includes an electroactive matrix having a high piezoelectric property and a display device including the same.”
To summarize, Liu teaches a device with both piezoelectric and photoluminscent properties, that can be made of perovskite and/or polyvinylidene fluoride. Both Zhong and Kim teach a compound with perovskite in a matrix of polyvinylidene fluoride. Zhong teaches that the perovskite is a quantum dot, and Kim teaches that the polyvinylidene fluoride has piezoelectricity. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ZnO-NWs of Liu with perovskite in a matrix of polyvinylidene fluoride as taught by both Kim and Zhong, where the perovskite is a quantum dot as taught by Kim and the polyvinylidene fluoride is piezoelectric as taught by Zhong. One would have been motivated to make such a modification of Liu for the purposes of an improved photoluminescent device as taught by Kim, and an improved touch sensitive device as taught by Zhong where a device having both of these properties is taught as desirable by Liu.
Regarding claim 3, the Liu-Kim-Zhong combination teaches “the piezoelectric color filter according to claim 2” but Liu does not explicitly teach “wherein the first piezoelectric material is polyvinylidene fluoride” within the context of claim 2. 
As introduced for claim 2 above, both Kim and Zhong teach “wherein the first piezoelectric material is polyvinylidene fluoride (Kim paragraph 6; Zhong paragraph 16).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ZnO-NWs of Liu with perovskite in a matrix of polyvinylidene fluoride as taught by both Kim and Zhong, where the perovskite is a quantum dot as taught by Kim and the polyvinylidene fluoride is piezoelectric as taught by Zhong. One would have been motivated to make such a modification of Liu for the purposes of an improved photoluminescent device as taught by Kim, and an improved touch sensitive device as taught by Zhong where a device having both of these properties is taught as desirable by Liu.
	Regarding claim 4, the Liu-Kim-Zhong combination teaches “the piezoelectric color filter according to claim 2” but Liu does not explicitly teach “wherein the quantum dots are perovskite quantum dots.”
	Zhong teaches “wherein the quantum dots are perovskite quantum dots (paragraph 9 “perovskite quantum dot”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ZnO-NWs of Liu with perovskite in a matrix of polyvinylidene fluoride as taught by both Kim and Zhong, where the perovskite is a quantum dot as taught by Kim. One would have been motivated to make such a modification of Liu for the purposes of an improved photoluminescent device as taught by Kim, where a device having both piezoelectric and photoluminscent properties is taught as desirable by Liu.
Regarding claim 5, the Liu-Kim-Zhong combination teaches “the piezoelectric color filter according to claim 4” but Liu is silent regarding “wherein the perovskite quantum dot has a particle size of 3 to 5 nm.”
	Zhong teaches paragraph 14: “the size of the perovskite nanoparticles is no more than 10 nm in at least one dimension. Thus, the performance of the composite luminescent material can be further improved.”
The Liu-Kim-Zhong combination discloses the claimed invention except for the size of the quantum dots. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose 3 to 5 nm, amongst nanoparticles no more than 10 nm as taught by Zhong, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955) and further because it is well known that the size of the quantum dot controls the wavelength which it emits. 
Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  USPGPub 20160062463 (hereafter Liu) as applied to claim 1 above, and further in view of Kim et al. USPGPub 20190113977 (hereafter Kim).
Regarding claim 7,  the Liu teaches “the piezoelectric color filter according to claim 1,” but Liu is silent regarding “wherein the piezoelectric color filter has a thickness of 2 µm or more.”
Kim teaches (paragraph 82) that the electroactive layer can be 10 µm to 50 µm. Kim further teaches paragraph 82: “When the thickness of the electroactive layer satisfies the above-mentioned range, the electroactive layer 110 can be formed without causing a crack and generates a sufficient vibration.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the piezoelectric color filter with a thickness of 2 µm or more, such as 
Regarding claim 8, Liu teaches “one piezoelectric color filter according to claim 1” but Liu is silent regarding  “A piezoelectric color filter substrate, comprising: 
a first transparent piezoelectricity-sensing electrode layer; 
a second transparent piezoelectricity-sensing electrode layer; and 
one or more piezoelectric color filters according to claim 1 between the first transparent piezoelectricity-sensing electrode layer and the second transparent piezoelectricity-sensing electrode layer.”
Kim teaches “A piezoelectric substrate (Fig. 1 touch sensitive device 100), comprising: 
a first transparent (paragraph 39 “transparent”) piezoelectricity-sensing electrode layer (paragraph 37: “a plurality of electrodes 120 can be disposed on an upper surface”); 
a second transparent (paragraph 39 “transparent”) piezoelectricity-sensing electrode layer (paragraph 37: “For example, a plurality of electrodes 120 can be disposed on … a lower surface of the electroactive layer 110”); and 
one or more piezoelectric color filters according to claim 1 (see claim 1, which corresponds to layer 110 of Kim) between the first transparent piezoelectricity-sensing electrode layer and the second transparent piezoelectricity-sensing electrode layer (see Fig. 1 and paragraph 37).”
Kim further teaches that such electrodes are necessary for the implementation as a touch sensitive device 100, see paragraph 36.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sandwich the piezoelectric color filter of the Liu between two layers of electrodes as taught by Kim, for the purpose of implementing such a layer as a touch sensitive device as taught by Kim paragraph 36. 
Regarding claim 9, the Liu-Kim combination teaches the piezoelectric color filter substrate according to claim 8, but Liu does not explicitly teach “a display device, comprising: a light source; and the piezoelectric color filter substrate according to claim 8 on the light source.”
Kim teaches “a display device (Fig. 7 display device 700), comprising: a light source (backlight unit 770); and the piezoelectric color filter substrate according to claim 8 (the device of the Liu-Zhong-Kim combination for claim 8, which corresponds to layers 110 and 120 of Kim) on the light source (see Fig. 7, 100 is on the backlight unit 770).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light source in the display device as taught by Kim for the purpose of providing light to the display as illustrated by Kim Fig. 7.
Regarding claim 16,  the Li-Kim combination teaches “the piezoelectric color filter according to claim 9,” but Liu is silent regarding “wherein the piezoelectric color filter has a thickness of 2 µm or more.”
Kim teaches (paragraph 82) that the electroactive layer can be 10 µm to 50 µm. Kim further teaches paragraph 82: “When the thickness of the electroactive layer satisfies the above-mentioned range, the electroactive layer 110 can be formed without causing a crack and generates a sufficient vibration.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the piezoelectric color filter with a thickness of 2 µm or more, such as 10 to 50 µm as taught by Kim for the purpose of avoiding cracking and generating sufficient vibration for a touch screen application. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  USPGPub 20160062463 (hereafter Liu) in view of Kim et al. USPGPub 20190113977 (hereafter Kim) as applied to claim 9 above, and further in view of Zhong et al. USPGPub 20180298278 (hereafter Zhong).
Regarding claim 11, the Liu-Kim combination teaches “the display device according to claim 9” but Liu does not explicitly teach “wherein the piezoelectric color filter comprises: 
a matrix of a first piezoelectric material being transparent or translucent; and 
quantum dots distributed in the matrix of the first piezoelectric material.”
Note however, that Liu does teach paragraph 151: “Whilst embodiments of the invention have been described with respect to ZnO nanowires, it would be evident that other materials may be employed that can form similar nanowire patterns… Other piezoelectric materials may include, … perovskite ceramics, … polymers (e.g. polyvinylidene fluoride).” (emphasis added)
Zhong teaches  “a matrix of a first … material (paragraph 9 “polymer matrix”, paragraph 16 “the matrix is composed of polymers, wherein the polymers include at least one of polyvinylidene fluoride (PVDF)”) being transparent or translucent (paragraph 41 “transparent”); and 
quantum dots (paragraph 9 “perovskite quantum dot”) distributed in the matrix of the first … material (paragraph 9 “perovskite quantum dots in a polymer matrix”).”
Zhong further teaches that perovskite quantum dots in a polymer matrix provide an improved photoluminescent performance (e.g. paragraph 12). 
Kim teaches “a matrix  (paragraph 8 “matrix”) of a first piezoelectric material (paragraph 6: “polyvinylidene fluoride (hereinafter, abbreviated as PVDF) polymer having a relatively high piezoelectricity”) being transparent or translucent (paragraph 8 “excellent transparency”); and 
… (paragraph 11: “piezoelectric ceramic”; paragraph 45 “the piezoelectric ceramic is a perovskite type nano particle”) distributed in the matrix of the first piezoelectric material (see Fig. 2 and paragraph 44).”

To summarize, Liu teaches a device with both piezoelectric and photoluminscent properties, that can be made of perovskite and/or polyvinylidene fluoride. Both Zhong and Kim teach a compound with perovskite in a matrix of polyvinylidene fluoride. Zhong teaches that the perovskite is a quantum dot, and Kim teaches that the polyvinylidene fluoride has piezoelectricity. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ZnO-NWs of Liu with perovskite in a matrix of polyvinylidene fluoride as taught by both Kim and Zhong, where the perovskite is a quantum dot as taught by Kim and the polyvinylidene fluoride is piezoelectric as taught by Zhong. One would have been motivated to make such a modification of Liu for the purposes of an improved photoluminescent device as taught by Kim, and an improved touch sensitive device as taught by Zhong where a device having both of these properties is taught as desirable by Liu.
Regarding claim 12, the Liu-Kim-Zhong combination teaches “the piezoelectric color filter according to claim 11” but Liu does not explicitly teach “wherein the first piezoelectric material is polyvinylidene fluoride” within the context of claim 11. 
As introduced for claim 11 above, both Kim and Zhong teach “wherein the first piezoelectric material is polyvinylidene fluoride (Kim paragraph 6; Zhong paragraph 16).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ZnO-NWs of Liu with perovskite in a matrix of polyvinylidene fluoride as taught by both Kim and Zhong, where the perovskite is a quantum dot as taught by Kim and the polyvinylidene fluoride is piezoelectric as taught by Zhong. One would have been motivated to make such a modification of Liu for the purposes of an improved photoluminescent device as taught by Kim, 
	Regarding claim 13, the Liu-Kim-Zhong combination teaches “the piezoelectric color filter according to claim 11” but Liu does not explicitly teach “wherein the quantum dots are perovskite quantum dots.”
	Zhong teaches “wherein the quantum dots are perovskite quantum dots (paragraph 9 “perovskite quantum dot”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ZnO-NWs of Liu with perovskite in a matrix of polyvinylidene fluoride as taught by both Kim and Zhong, where the perovskite is a quantum dot as taught by Kim. One would have been motivated to make such a modification of Liu for the purposes of an improved photoluminescent device as taught by Kim, where a device having both piezoelectric and photoluminscent properties is taught as desirable by Liu.
	Regarding claim 14, the Liu-Kim-Zhong combination teaches “the piezoelectric color filter according to claim 11” but Liu is silent regarding “wherein the perovskite quantum dot has a particle size of 3 to 5 nm.”
	Zhong teaches paragraph 14: “the size of the perovskite nanoparticles is no more than 10 nm in at least one dimension. Thus, the performance of the composite luminescent material can be further improved.”
The Liu-Kim-Zhong combination discloses the claimed invention except for the size of the quantum dots. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose 3 to 5 nm, amongst nanoparticles no more than 10 nm as taught by Zhong, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  USPGPub 20160062463 (hereafter Liu) in view of Kim et al. USPGPub 20190113977 (hereafter Kim) as applied to claim 9 above, and further in view of Jeong et al. USPGPub 20180307075 (hereafter Jeong).
	Regarding claim 17, the Liu-Kim combination teaches the display device according to claim 9, but Liu is silent regarding “wherein the light source is a blue light source; the piezoelectric color filter substrate comprises a red color filter for converting a blue light to a red light and a green color filter for converting a blue light to a green light.”
	Jeong teaches (paragraph 5) a touch panel comprising a color converting layer, (paragraph 16) with quantum dot particles, “wherein the light source is a blue light source (paragraph 22 “the backlight unit may be configured to provide blue light to the touch panel”; the piezoelectric color filter substrate comprises a red color filter for converting a blue light to a red light (paragraph 23 red quantum dot subpixels) and a green color filter for converting a blue light to a green light (paragraph 23 green quantum dot subpixels).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the piezoelectric color filter of Liu and Kim to have 3 subpixels, one for each of red, green and blue, where blue is the color of the backlight, and quantum dots in each of the red and green subpixels convert blue light to red and green light respectively as taught by Jeong, because such a modification provides a full color gamut display. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  USPGPub 20160062463 (hereafter Liu) in view of Zhong et al. USPGPub 20180298278 (hereafter Zhong) and Kim et al. USPGPub 20190113977 (hereafter Kim).
Regarding claim 18, Liu teaches “A production method for a piezoelectric color filter (Fig. 9A, ZnO nanowires which are both piezoelectric and photoluminescent, see paragraph 58, thus are a piezoelectric color filter), the piezoelectric color filter comprising: 
a photoluminescent material (paragraph 58 “ZnO-NWs are … photoluminescent”); 
… a first piezoelectric material (paragraph 58 “ZnO-NWs are … piezoelectric”) …
wherein the piezoelectric color filter has piezoelectricity (paragraph 58 “ZnO-NWs are … piezoelectric”).”
	However, Liu is silent regarding “the piezoelectric color filter comprising: 
… a matrix of a first piezoelectric material being transparent or translucent; and 
quantum dots distributed in the matrix of the first piezoelectric material, 
wherein the piezoelectric color filter has piezoelectricity, 
the production method comprising: 
mixing the first piezoelectric material, the quantum dots and a solvent, to form a piezoelectric color filter liquid; and 
coating and drying the piezoelectric color filter liquid, to form a piezoelectric color filter.”
Note however, that Liu does teach paragraph 151: “Whilst embodiments of the invention have been described with respect to ZnO nanowires, it would be evident that other materials may be employed that can form similar nanowire patterns… Other piezoelectric materials may include, … perovskite ceramics, … polymers (e.g. polyvinylidene fluoride).” (emphasis added)
Zhong teaches  “comprising: 
a photoluminescent material (paragraph 9 “perovskite quantum dot”); 
a matrix of a first piezoelectric material (paragraph 9 “polymer matrix”, paragraph 16 “the matrix is composed of polymers, wherein the polymers include at least one of polyvinylidene fluoride (PVDF)”) being transparent or translucent (paragraph 41 “transparent”); and 

… the production method (paragraph 23: “a method for preparing a composite luminescent material”) comprising: 
mixing the first piezoelectric material, the quantum dots and a solvent (paragraph 23: “the method comprises: (1) dissolving the matrix in the first organic solvent to obtain the first solution; (2) dissolving the inorganic metal halide and organic amine halide salt in the second organic solvent to obtain the second solution; (3) mixing the first solution with the second solution to form the precursor solution” thus the precursor solution has the polymer matrix, the quantum dots and two organic solvents), to form a piezoelectric color filter liquid (paragraph 23 “precursor solution”); and 
coating (paragraph 23: “(4) transferring the precursor solution onto the template”) and drying the piezoelectric color filter liquid, to form a piezoelectric color filter (paragraph 23 “(5) drying the template with precursor solution so as to obtain the composite luminescent material”).”
Zhong further teaches that perovskite quantum dots in a polymer matrix provide an improved photoluminescent performance (e.g. paragraph 12). 
Kim teaches “comprising: a …material (paragraph 11: “piezoelectric ceramic”; paragraph 45 “the piezoelectric ceramic is a perovskite type nano particle”); 
a matrix (paragraph 8 “matrix”) of a first piezoelectric material (paragraph 6: “polyvinylidene fluoride (hereinafter, abbreviated as PVDF) polymer having a relatively high piezoelectricity”) being transparent or translucent(paragraph 8 “excellent transparency”); and 
quantum dots (paragraph 11: “piezoelectric ceramic”; paragraph 45 “the piezoelectric ceramic is a perovskite type nano particle”) distributed in the matrix of the first piezoelectric material (see Fig. 2 and paragraph 44), wherein the piezoelectric color filter has piezoelectricity (paragraph 6: 
Kim further teaches that this composite provides “a touch sensitive device which has an excellent transparency and is easy to be made thin and includes an electroactive matrix having a high piezoelectric property and a display device including the same.”
To summarize, Liu teaches a device with both piezoelectric and photoluminscent properties, that can be made of perovskite and/or polyvinylidene fluoride. Both Zhong and Kim teach a compound with perovskite in a matrix of polyvinylidene fluoride. Zhong teaches that the perovskite is a quantum dot, Kim teaches that the polyvinylidene fluoride has piezoelectricity and Zhong teaches how to prepare the composite material by mixing with a solvent to form a precursor liquid, coating the precursor onto a template and drying to form the composite material. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ZnO-NWs of Liu with perovskite in a matrix of polyvinylidene fluoride as taught by both Kim and Zhong, where the perovskite is a quantum dot as taught by Kim and the polyvinylidene fluoride is piezoelectric as taught by Zhong. One would have been motivated to make such a modification of Liu for the purposes of an improved photoluminescent device as taught by Kim, and an improved touch sensitive device as taught by Zhong where a device having both of these properties is taught as desirable by Liu.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  USPGPub 20160062463 (hereafter Liu) in view of and Zhong et al. USPGPub 20180298278 (hereafter Zhong) and Kim et al. USPGPub 20190113977 (hereafter Kim) as applied to claim 18 above and further in view of Ramadas USPGPub 20160088756 (hereafter Ramadas).
Regarding claim 19, the Liu-Zhong-Kim combination teaches the “production method according to claim 18,” However, Liu does not explicitly teach “wherein the first piezoelectric material is polyvinylidene fluoride and the solvent is a polar organic solvent.”
	Zhong teaches “wherein the first piezoelectric material is polyvinylidene fluoride (paragraph 9 “polymer matrix”, paragraph 16 “the matrix is composed of polymers, wherein the polymers include at least one of polyvinylidene fluoride (PVDF)” and the solvent is a … organic solvent (paragraph 23: “the method comprises: (1) dissolving the matrix in the first organic solvent to obtain the first solution; (2) dissolving the inorganic metal halide and organic amine halide salt in the second organic solvent to obtain the second solution;” see also paragraph 24).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ZnO-NWs of Liu with perovskite in a matrix of polyvinylidene fluoride as taught by Zhong, where the polyvinylidene fluoride is piezoelectric as taught by Zhong. One would have been motivated to make such a modification of Liu for the purposes of an improved touch sensitive device as taught by Zhong where a device having both of photoluminescent and piezoelectric  properties is taught as desirable by Liu.
	However, Zhong does not specify whether the organic solvent is polar or non-polar. 
	Ramadas teaches (claim 70) “wherein the encapsulation compound comprises a polar organic solvent and/or the plurality of nanoparticle are suspended in a solvent, preferably a polar organic solvent.”
	Thus the Liu-Kim-Zhong combination differs from the claimed invention in that the organic solvent is not specified to be polar as opposed to non-polar. 
	Ramadas teaches that nanoparticles can be suspended in a polar organic solvent. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a polar organic solvent as taught by Ramadas, as one of only two . 
	
Allowable Subject Matter
Claims 6, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the piezoelectric color filter further comprises: a second piezoelectric material distributed in the matrix of the first piezoelectric material, wherein the second piezoelectric material has a piezoelectric coefficient larger than that of the first piezoelectric material.”
Regarding claim 10, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole:  “wherein the first transparent piezoelectricity-sensing electrode layer is a structure in a plane form, and the second transparent piezoelectricity-sensing electrode layer comprises a plurality of second sub-electrodes separated from each other; the display device further comprises a touch control processing unit, being connected electrically to the structure in a plane form and the plurality of second sub-electrodes separated from each other respectively, for generating a touch control signal on the basis of sensing electric signals between each of the second sub-electrodes separated from each other and the first transparent piezoelectricity-sensing electrode layer.”
Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the piezoelectric color filter further comprises: a second piezoelectric material distributed in the matrix of the first piezoelectric material, wherein the second piezoelectric material has a piezoelectric coefficient larger than that of the first piezoelectric material.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872